Citation Nr: 1122410	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-47 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied-claim of entitlement to service connection for bilateral hearing loss disability, and if so whether the reopened claim should be granted.

2.  Entitlement to service connection for right ear fungus infection.

3.  Entitlement to compensable evaluation for the service-connected left ear fungus infection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from December 1943 to May 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that reopened a previously-denied claim for service connection for bilateral hearing loss disability and denied the claim on the merits; the rating decision also denied a compensable rating for the service-connected left ear fungus infection.  

Also on appeal is a July 2009 RO rating decision that denied service connection for right ear fungus infection.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1.  A rating decision in September 1992 denied service connection for bilateral hearing loss disability; the Veteran was notified of the decision but did not appeal.

2.  Evidence received since the September 1992 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim and is not cumulative or redundant of evidence already of record.

3.  The Veteran's present hearing loss disability is not etiologically related to active service.

4.  No fungus infection of the right ear has been present during the pendency of this claim.

5.  The Veteran's left ear fungus infection is not manifested by active symptoms to include swelling, dry and scaly or serous discharge, or itching requiring prolonged treatment.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Fungus infection of the right ear was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).
 
4.  The criteria for compensable evaluation for left ear fungus are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.87, Diagnostic Code 6210 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for hearing loss and for a disability of the right ear, as well as increased rating for the service-connected left ear disability.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

As explained below the evidence currently of record is sufficient to substantiate the Veteran's claim to reopen.  The Board's action accordingly causes no prejudice to the Veteran under Kent.

With respect to the reopened claim, full VCAA notice was provided to the Veteran in January 2008, and he had ample opportunity to respond prior to issuance of the August 2008 rating decision on appeal.

With respect to the claim for a compensable rating, all required notice was sent in an April 2008 letter, prior to the initial adjudication of the claim in the August 2008 rating decision on appeal.  With respect to the claim for service connection for fungus infection of the right ear, all required notice was sent in a May 2009 letter, prior to the initial adjudication of the claim in July 2009.

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claims herein decided.  In this regard, the Board notes that service treatment records and post-service treatment records have been associated with the claims folder.  The Veteran has been provided a VA examination in response to his claims.  The Veteran and his representative do not assert there is any additional existing evidence that should be procured; the Board is also unaware of any such evidence.

The Board will accordingly address the merits of the issues on appeal.

Claim to Reopen

Legal Principles

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The RO denied service connection for hearing loss in a rating decision issued in September 1992.  The Veteran was notified of the denial by a letter dated in October 1992 but did not appeal.  The September 1992 rating decision is accordingly final.  38 C.F.R. § 20.302.

The basis for the denial in September 1992 was that there was no medical evidence linking the claimed hearing loss to active service.

Although the RO has determined that new and material evidence has been submitted to reopen the claim, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record in September 1992 consisted of STRs, a letter from Forsythe Head and Neck Associates describing mild high-frequency sensorineural hearing loss (SNHL), and a Statement in Support of Claim by the Veteran asserting he had been told by a provider at Forsyth Head and Neck Associates that his hearing loss was due to acoustic trauma during service.

Evidence received since the September 1992 decision includes the record of a December 2007 history and physical (H&P) examination by Dr. MBE, a private otolaryngologist, indicating that the Veteran's tinnitus was likely secondary to SNHL and otitis externa, which could likely be from loud noise exposure and fungal infections sustained in World War II.

Medical opinion relating the claimed disability to service was an element of entitlement to service connection that was not shown in September 1992.  Accordingly, this evidence is sufficient to reopen the previously-denied claim.  Shade, 24 Vet. App. 110.

Service Connection

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Analysis

STRs show that on induction in December 1943 the Veteran's ears were "normal" bilaterally and his hearing acuity was 15/15 bilaterally.  Discharge examination in May 1946 showed a fungus infection of the left ear; his hearing acuity was 40/40 using the watch test, 20/20 using the "coin click" test, 15/15 using the "spoke voice" test and 15/15 using the "whispered voice" test.

The Veteran submitted a claim to VA in January 1992 asserting he had a fungus infection of the ears during service.  He also asserted he had been given a hearing test at Forsyth Head and Neck Associates during which the examining physician informed him that hearing loss was caused by the loudness of the guns the Veteran had fired during naval service.

A May 1992 letter from Forsyth Head and Neck Associates states the Veteran had been evaluated in 1988 and found to have mild, high frequency SNHL; at the time both eardrums were noted to be scarred with evidence of previous chronic infection.  In November 1990 the Veteran returned complaining of right ear itching, which was treated with Synelar solution.  Both eardrums were intact, ear canals were open and the examination was otherwise grossly normal.  The letter is silent in regard to the etiology of hearing loss or the right ear itching.

Private treatment records show the Veteran presented to Boone Regional Ear, Nose and Throat Associates in November 2007 complaining of otalgia (ear pain) and chronic otitis externa (outer ear infection).  Both ears were grossly normal on physical examination.  The audiologist noted age-appropriate and symmetrical mild-to-moderate SNHL consistent with presbycusis.  The Veteran was not complaining of hearing loss, but the audiologist referred the case to otolaryngologist Dr. MBE for evaluation of otitis externa and otalgia.

A December 2007 letter from Dr. MBE states the Veteran reported a history of chronic ear problems since World War II that began as a fungal infection that he was told at the time was incurable; it was treated with penicillin but had never completely resolved.  He reported constant aching in the ears, right worse than left, but denied hearing loss.  The ears were grossly normal on examination except for cerumen impaction, which Dr. MBE removed.  Both ears were powdered with Chloromycetin and fungizone, although the clinical assessment (cerumen impaction, mixed hearing loss and otalgia) does not reflect any actual infection.  Dr. MBE stated the Veteran's complaint of tinnitus was likely secondary to the SNHL and otitis externa, which could likely be from loud noise exposure and fungal infections sustained in World War II.  

The Veteran submitted a Statement in Support of Claim in February 2008 asserting that during service his ship's doctor had filled the Veteran's ears with penicillin in powder form in an effort to clean up the fungus infection.

The Veteran had a VA ear diseases examination in April 2008, performed by a physician who reviewed the claims file.  The Veteran complained of bilateral intermittent aching in the ears since 1945; he denied discharge or drainage from the ears but endorsed experiencing intermittent pain in both ears several times per week.  Current treatment consisted of massaging the ear canals with a cotton swab soaked in alcohol.  The Veteran endorsed acoustic trauma during service in the form of naval gunfire and denied occupational or recreational acoustic trauma after discharge from service.  

On examination the external ears and ear canals were normal; the eardrums were intact but slightly cloudy.  No active ear disease or infection was present.  Conditions secondary to ear disease were probable bilateral mild presbycusis and bilateral intermittent tinnitus.  The examiner also detected tenderness to pressure over both temporomandibular joints (TMJ) both externally and interorally.  There was no current fungus infection or other infection in the ear canals.  The physician's diagnosis was no fungus infection found and bilateral TMJ pain masquerading as bilateral ear pain.   

A "buddy statement" from KOR, dated in June 2008, asserts that while serving on the same ship as KOR in 1945 the Veteran contracted fungus infection in both ears, for which he was treated by the ship's doctor.

The Veteran had a VA audiological evaluation in July 2008, performed by an audiologist who reviewed the claims file.  The audiologist noted the Veteran was employed after service for many years as a railroad agent, with considerable likelihood of resultant civilian occupational noise exposure.  The Veteran denied current tinnitus but complained of periodic earache.  Audiometric evaluation showed hearing loss disability within the criteria of 38 C.F.R. § 3.385, which the audiologist diagnosed as normal-to-severe bilateral SNHL.  Tympanograms of both ears were normal.  The audiologist stated the Veteran's hearing levels were considered normal at discharge from service; longstanding civilian occupational noise exposure was quite likely and the effects of presbycusis could not be ruled out.  Considering these factors, it was the audiologist's opinion that the Veteran's hearing loss was not caused by or the result of external fungal infection or noise exposure during service.
  
In April 2009 the Veteran was examined by Dr. AMM of Northwest Ear and Throat, PA.  The Veteran reported chronic hearing loss since having been exposed to artillery during service.  Both ears were normal on examination, without inflammation or effusion.  Both ears had moderate-to-severe SNHL.  Dr. AMM's impression was SNHL most likely due to noise exposure during service.

In regard to right ear fungus, there is no documentation of such condition in STRs.  However, as a layperson the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Similarly, his shipmate KOR reported the Veteran had fungus in both ears during service, and a layperson can certainly provide an eyewitness account of a veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board finds the lay evidence of record shows the Veteran did have right ear fungus infection during service.

However, that a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, the file contains records of numerous VA and non-VA ear examinations, but none of those examinations showed any infection of the right ear, to include fungus infection.  The Board concludes from the medical evidence, which affirmatively shows the absence of infection, that the Veteran has not had a fungus infection of the right ear at any time during the pendency of this claim.

In regard to hearing loss, the Veteran is shown to have a qualifying hearing loss disability.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his active service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The file contains conflicting medical opinion.  The December 2007 letter from Dr. MBE states an opinion that SNHL "could likely" be from loud noise exposure sustained in World War II, and the April 2009 letter from Dr. AMM states SNHL was "most likely" due to noise exposure during service.  In contrast, the VA examiner in July 2008 stated the Veteran's hearing loss was not caused by or the result of external fungal infection or noise exposure during service.

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Greater weight may be placed on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).   In this case there is no indication that either Dr. MBE or Dr. AMM had access to documentation pertaining to the Veteran's medical history other than their own contemporaneous office notes, whereas the VA examiner had access to the claims file with associated STRs and post-service treatment notes.  Further, the VA examiner cited to the STRs and the Veteran's post-service history of occupational noise exposure, while Drs. MBE and AMM did not address these factors.  

Also, in assessing evidence such as medical opinions the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).   In this case neither Dr. MBE nor Dr. AMM provided any clinical rationale for their opinions, whereas the VA examiner expressed his reasoning in detail.  The Board notes that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

For the reasons cited above, the Board finds the opinion of the VA examiner to be more probative than the contrary opinions of Drs. MBE and AMM.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence of record in the form of his correspondence to VA and his statements to various VA and non-VA medical providers.

As noted above, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer, 7 Vet. App. 379, 384; Falzone, 8 Vet. App. 398, 403 (1995).  Although the Veteran credibly reports intermittent right ear symptoms since service, he has not had any right ear disorder demonstrated on clinical examination.  In regard to hearing loss, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu, 2 Vet. App. 492.

In sum, based on review of the medical and lay evidence of record the Board finds the criteria for service connection for right ear fungus and for bilateral hearing loss disability are not met.  The claims must accordingly be denied.  

Because the evidence preponderates against the claims, the benefit-of-the-doubt rule does not apply. 


Evaluation of Disability

Legal Principles

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The Veteran's service-connected left ear disability is rated under the criteria of 38 C.F.R. § 4.87, Diagnostic Code (DC) 6210 (chronic otitis externa).  Under this diagnostic code, a rating of 10 percent is awarded for swelling, dry and scaly or serous discharge, and itching requiring prolonged treatment.  

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson, 12 Vet. App. 119; Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3  (2010).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

The instant claim for an increased rating was received in August 2008.

Private treatment records show the Veteran presented to Boone Regional Ear, Nose and Throat Associates in November 2007 complaining of otalgia (ear pain) and chronic otitis externa (outer ear infection).  Both ears were grossly normal on physical examination, but the Veteran was referred to otolaryngologist Dr. MBE for follow-up in regard to hearing loss.
 
A December 2007 letter from Dr. MBE states the Veteran reported chronic ear problems since World War II that began as a fungal infection that he was told at the time was incurable; it was treated with penicillin but had never completely resolved.  He reported constant aching in the ears, right worse than left.  The ears were grossly normal on examination except for cerumen impaction, which Dr. MBE removed.  Of note, both ears were powdered with Chloromycetin and fungizone.  

The Veteran had a VA ear diseases examination in April 2008, performed by a physician who reviewed the claims file.  The Veteran complained of bilateral intermittent aching in the ears since 1945; he denied discharge or drainage from the ears but endorsed intermittent pain in both ears several times per week.  He also endorsed recurrent dizzy spells for the past few years associated with quickly getting up or quickly turning his head.  Current treatment consisted of massaging the ear canals with a cotton swab soaked in alcohol.  On examination the external ears and ear canals were normal.  The eardrums were intact but slightly cloudy; no active ear disease or infection was present.  There were no peripheral vestibular disorders.  There was no current fungus infection or other infection in the ear canals.  The physician's diagnosis was no fungus infection found and bilateral TMJ pain masquerading as bilateral ear pain.   

The Veteran was examined by a Dr. EGH of Salem Neurology Center in May 2008 for complaints of dizziness and unsteadiness for the past two years, associated with sudden position changes or head turning.  The Veteran informed Dr. EGH that he had a history of vestibular problems ever since he developed a fungal infection in service.  Physical examination was grossly normal, although the Veteran was noted to be diabetic.  Dr. EGH's impression was vestibulopathy, probably benign positional vertigo.

The Veteran had a VA audiological evaluation in July 2008, performed by an audiologist who reviewed the claims file.  Tympanograms of both ears were normal.  

In April 2009 the Veteran was examined by Dr. AMM of Northwest Ear and Throat, PA.  Both ears were normal on examination, without inflammation or effusion.  

On review of the evidence above, the Board finds no clinical evidence of active fungus infection of the left ear.  There is no indication whatsoever of the specific symptoms required for higher rating (swelling, dry and scaly or serous discharge, and itching requiring prolonged treatment).  The criteria for an increased rating were not met at any time during the period under review, so staged rating is not warranted.  Hart, 21 Vet. App. 505.  
  
The Board has considered whether any other diagnostic code may be applied to the Veteran's benefit, but in this case the RO has utilized the most appropriate DC for the purpose of evaluating this service-connected disability.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disability on appeal are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

In sum, the Board has found the criteria for compensable rating for the service-connected left ear fungus are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 
 

ORDER

As new and material evidence has been received, reopening of the claim for service connection for bilateral hearing loss disability is granted.  

Service connection for bilateral hearing loss disability is denied.

Service connection for right ear fungus infection is denied.

Compensable evaluation for left ear fungus infection is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


